Citation Nr: 0212066	
Decision Date: 09/16/02    Archive Date: 09/26/02	

DOCKET NO.  96-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
laceration of the head.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
laceration of the right little finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
May 1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's claim for service connection for the 
residuals of a laceration of the head was denied by the RO in 
decisions issued in November 1968 and May 1970 on the basis 
that a laceration of the head during service was not shown to 
result in any disabling residuals, the veteran was notified 
of each decision and his appellate rights and he did not 
appeal, and those decisions are final.

3.  The evidence received subsequent to the May 1970 decision 
shows treatment for many physical problems, including chronic 
alcoholism for over 40 years, poorly controlled diabetes and 
hypertension, which are shown collectively to have resulted 
in headaches, memory loss, and possible organic brain 
syndrome, but no evidence submitted since the last final 
denial of service connection for the residuals of a 
laceration of the head demonstrates any chronic disability 
attributable to this laceration.  

4.  The veteran's claim for service connection for a 
laceration of the finger was denied by the RO in a November 
1975 rating decision on the basis that no chronic disability 
attributable to this injury was identified during or after 
service, the veteran was notified of that decision and his 
appellate rights, he did not appeal, and that decision is 
final.

5.  The evidence received subsequent to the November 1975 RO 
decision shows treatment for many disabilities including 
various intercurrent injuries of both hands occurring years 
after service, but no evidence discloses any chronic 
disability in any way attributable to the laceration of the 
veteran's right little finger during service.


CONCLUSIONS OF LAW

1.  The May 1970 RO decision denying service connection for 
the residuals of a laceration of the head is final.  38 
U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for the 
residuals of a laceration of the head is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The November 1975 RO decision denying service connection 
for the residuals of a laceration of the right little finger 
is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

4.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for the 
residuals of a laceration of the right little finger is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became law.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  While, generally 
speaking, new and material evidence must be submitted before 
the duty to assist contemplated in VCAA must be implemented, 
the Board finds that the RO has, nonetheless, essentially 
complied with the duty to assist in the development of this 
pending appeal.  The veteran has been provided numerous 
statements of the case (January 1996, March 1996, April 2002) 
which provided the applicable laws and regulations governing 
awards of service connection for VA disability compensation 
and the veteran was provided a personal hearing at the RO at 
which the issues regarding service connection were discussed 
in detail (March 1996).  Additionally, during and prior to 
the pendency of this appeal, the RO has sent numerous letters 
to the veteran explaining the evidence necessary to 
substantiate his pending claims.  The RO has also offered to 
assist the veteran in collecting any evidence which he might 
identify.  

It appears that virtually all of the veteran's health care 
has been provided by VA over the years and all known 
available VA treatment records have been collected for 
review.  The veteran was provided a VA examination which was 
adequate for rating purposes in August 1997.  At this time, 
all known evidence has been collected for review.  The RO 
considered all of the relevant evidence and applicable law 
and regulations in adjudicating the veteran's claims.  All 
development necessary under VCAA has been completed, although 
the Board now finds that new and material evidence has not 
been submitted sufficient to reopen either of the pending 
claims.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Elkins v. 
West, 12 Vet App. 209, 218-19 (1999) (en banc); 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and, which by 
itself or in conjunction with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc), overruled on 
other grounds sub nom.  Winters v. Gober, 219 Fed. 3rd 1375, 
1378 (Fed. Cir. 2000); Elkins, supra.  The second step 
becomes applicable only when the preceding step is satisfied.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  For 
the evidence to be sufficient to reopen a previously 
disallowed claim, it must both be new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of a claim that was the specified 
basis for the last final disallowance of the claim.  While 
the Board is aware that Evans and other cases of the United 
States Court of Appeals for Veterans Claims (Court) were 
overruled so far as they relied upon a standard of review for 
new and material evidence which required such evidence to be 
sufficient to change the outcome of the prior final 
decisions, this case remains good law for the propositions 
cited.  See Hodge v. West, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's claims for service connection for the residuals 
of a laceration of the head were denied by the RO in rating 
actions in November 1968 and May 1970.  The veteran's claim 
for service connection for the residuals of a lacerated right 
little finger was denied in an RO rating decision in November 
1975.  The veteran was notified of each of these decisions 
and his appellate rights but he did not file an appeal.  
Therefore, these decisions became final.  38 U.S.C.A. 
§ 7105(a)(d)(3); 38 C.F.R. §§ 2.302, 3.156, 20.1103.

Residuals of Laceration of the Head:  The veteran's initial 
claim for service connection for residuals of a laceration of 
the head was filed in May 1968, 11 years after he was 
separated from service.  This claim was denied by the RO in 
November 1968.  The essential basis for that denial was that 
there was no evidence revealing any chronic disabling 
residual attributable to a laceration the veteran was 
documented to have received on the head in December 1956.  
The veteran later attempted to reopen this claim and it was 
again denied in May 1970 for the same reasons that it was 
previously denied.  

The evidence on file at the time of the May 1970 rating 
decision included the service medical records.  These records 
documented that the veteran received a one inch laceration of 
the scalp in December 1956.  The wound was cleaned, 
Merthiolate dressing was applied and the veteran was provided 
aspirin.  He complained of headache and dizziness and was 
provided Dramamine.  When the veteran later complained of 
headache and dizziness, he was examined and it was documented 
that there were no signs or symptoms of disease.  Syncopal 
reactions were found likely associated with a middle ear 
inflammation.  The veteran was seen on three occasions with 
dressing changes, without sutures, and was released to duty.  
There is no further indication in the service medical records 
that this injury required any further treatment.  It is 
noteworthy that well before this 1-inch laceration of the 
head, the veteran had complained of headaches.  The physical 
examination for separation in May 1957 noted that the head 
and neurologic examinations were normal.  Uncorrected vision 
at that time was 20/20 right and 20/30 left for distant 
vision.  No abnormality or disability of the eyes was noted.  

Also on file at the time of the May 1970 RO decision were VA 
medical records of a VA consultation in January 1970.  At 
that time, the veteran reported being treated for his head 
laceration "for about 2 weeks."  At this time, the veteran 
complained of almost daily headaches, "blackouts" (quotes 
in original) two to three times a month, tinnitus, 
nervousness, tremulousness, and excessive smoking.  
Examination revealed that the cranial nerves including fundi 
were negative.  The neurological examination was considered 
to be normal.  There was no drowsiness, confusion, lapse of 
memory or seizure witnessed.  Skull X-rays were taken and 
there was no evidence of recent or old fracture or other bony 
pathology.  An EEG was performed which was also considered to 
be negative.  The veteran admitted to using alcohol and he 
was advised to stop this practice.  

On the basis of this evidence, the RO denied service 
connection for the residuals of a laceration of the head 
because, although a 1-inch laceration was noted to have been 
incurred during service, no records during or subsequent to 
service revealed any residual chronic disability attributable 
to this injury which appeared to be acute, transitory, and 
resolved without residual.  The veteran was notified of this 
decision and he did not appeal and it became final.  

The veteran has now sought to reopen this claim.  There is 
considerable evidence on file since the time of the May 1970 
decision denying service connection for the residuals of a 
laceration of the head.  Principal among these records are 
multiple admissions to VA facilities for alcohol 
detoxification.  Commencing in the mid--1970's through 
present are admissions for longstanding chronic alcoholism 
for a period now exceeding forty years. While none of these 
records reflect complaints or treatment for a head injury 
laceration, these records, over the years, do demonstrate a 
gradually increasing lack of cognition associated with 
chronic headache, impairment of memory, and suggestions of 
possible organic brain damage.  Also over time, alcohol use 
later resulted in findings of liver damage including 
cirrhosis and hepatitis.  These records also reveal that, 
more recently, the veteran was diagnosed for diabetes 
mellitus and hypertension and that the veteran had occasional 
syncopal episodes, sometimes referred to as seizures, because 
of poor diet and poor control of blood glucose by testing and 
proper dosage of insulin.  

More specifically, however, in March 1984, over 25 years 
after service, the veteran presented for treatment of a blunt 
trauma over the right eyelid and brow including laceration in 
this area.  

In April 1990, the veteran sought treatment with a history of 
"five episodes of blacking out since January."  He gave a 
history of "head trauma with loss of consciousness in 
November 1989."  Neurologic examination was intact and 
normal as was motor examination at the time.  Cerebellar 
examination had normal finger to nose and heel to shin and 
rapid alternating movements.  A CT study of the head showed 
moderate atrophy and an EEG was normal.  The veteran had 
decreases in blood pressure with coughing.  He had used 
tobacco for many years.  In September 1993, during a VA 
admission for alcohol dependence, it was noted that the 
veteran had a past history of "DT's" and some type of 
syncopal episodes which were felt to be related to his 
diabetes, and low blood sugar.

Also collected since the time of the last final denial were 
all records associated with the veteran's application for 
benefits from the Social Security Administration which 
included many duplicate records of treatment with VA and 
other private and Government examinations performed for the 
Social Security Administration.  A private examination 
provided to the veteran in July 1975 contained the veteran's 
own report that he suffered no injury or illness during 
service.  A physical examination in 1985 revealed that the 
head and neurological functions were normal.  X-rays of the 
head, facial bones and orbits on multiple views taken in 
February 1985 revealed possible left maxillary sinusitis but 
were otherwise negative.  In 1987, another periodic 
examination revealed that the head and neurologic 
examinations were normal except that he was then noted to 
have bilateral carpal tunnel syndrome.  There were also 
notations of significant psychosomatic complaints which were 
related to secondary financial gain.  EMG and nerve 
conduction studies performed in September 1997 were 
considered to be normal.

Records associated with the adjudication of the veteran's 
claim for Social Security disability benefits found that the 
veteran had diagnosed medical impairments including alcohol 
dependence, alcoholic cirrhosis with ascites, neuropathy 
anemia secondary to hepatic dysfunction and alcoholism, 
hepatitis, and esophageal varices.  The veteran did not claim 
and there were no findings of disabilities related to a head 
laceration (or a laceration of the right little finger) in 
association with this claim.

In March 1996, the veteran testified at a personal hearing at 
the RO.  He reported that he fell and injured his head while 
off duty during service and that he felt that he had 
disability attributable to this injury.  He reported that he 
had been cut by a fellow serviceman on his right little 
finger during service and that he had disability residual to 
this injury thereafter.  The veteran acknowledged that 
doctors had informed him that his headaches were attributable 
to hypertension and/or diabetes.  He reported that, when he 
had a properly prescribed pair of glasses, he did not have 
blurry vision.

In August 1997, the veteran was provided a VA neurological 
examination.  The veteran reported that he had fallen and 
struck his head while on leave and later presented for 
treatment aboard ship.  The laceration was treated without 
sutures and the veteran complained of having memory loss 
since that time.  The veteran also reported that his eyes 
were blurred, but that this was corrected with eyeglasses.  
The veteran reported headache lasting for 5 to 10 minutes 
when waking in the morning and mostly during the summertime.  
The veteran reported that headache had been present for "5-6 
years, the story changes, that it was very severe at one 
time."  Examination revealed no prodromal symptoms with 
respect to headaches which were noted to last for 5 to 10 
minutes and to improve with Tylenol.  The veteran also 
complained of memory loss.  The VA physician reported that it 
had to be taken into consideration that memory loss could be 
secondary to severe alcoholism and that past complaints of 
dizziness and seizures could also be related to alcoholism.  
Examination of the head was normal.  It was reported that a 
very tiny scar was located with much difficulty and there was 
no baldness or scarred deformity seen.  The physician 
concluded from examination that the laceration of the 
veteran's head in 1956, with minimal treatment, did not seem 
to be related to any focal memory loss, which was not 
clinically shown during examination.  The veteran did not 
have tics or seizures or paresis or clonus complexes.  There 
were no abnormal movements.  Memory loss, if demonstrated, 
could likely be related to severe longstanding alcoholism.  
It was reported that headache could be related to cervical 
spine arthritis.  Headache could also be related to tension 
headache.

Although a considerable amount of evidence has been 
associated with the claims folder since the time that the 
veteran's claim for service connection for the residuals of a 
laceration of the head was last denied in May 1970, and while 
this evidence is new in the sense that it was not physically 
of record at the time of that earlier decision, none of this 
evidence is material to the veteran's claim.  The earlier 
denials of service connection were based upon the evidence 
then on file which showed that although the veteran did 
sustain a 1-inch laceration of the head during service, no 
chronic disability attributable to this laceration was 
clinically identified at any time during or after service.  

No clinical evidence submitted or received since the time of 
that prior final decision in any way identifies any chronic 
disability attributable to the laceration of the veteran's 
head during service in 1956.  Actual VA examination revealed 
only a very tiny barely discernible scar which was neither 
disfiguring nor tender and in no way disabling of itself.  
Moreover, none of the evidence submitted and received to 
reopen in any way demonstrates that the veteran received a 
head trauma in association with this laceration which 
resulted caused chronic residuals.  Headache, syncopal 
episodes, seizures and loss of memory have all been 
attributed to various other causes unrelated to service 
including a lengthy history of alcohol abuse, diabetes 
mellitus with poor control of blood glucose, hypertension, 
and cervical arthritis.  X-ray studies and other diagnostic 
testing of the veteran's head over the years have not 
revealed evidence of skull fracture or trauma to the head 
which might otherwise be attributable to the injury the 
veteran received during service in 1956.  Loss of vision or 
bluriness has not been clinically related to head trauma and 
is noted to be improved with eyeglasses.  Under all the 
circumstances, the reason the service connection claim for a 
laceration of the head was denied in 1968 and 1970 remains 
valid in that there is a complete absence of clinical 
evidence documenting disability attributable to this 
laceration.  Accordingly, new and material evidence has not 
been submitted and the claim is not reopened.

Right Little Finger Laceration:  The veteran's initial claim 
for service connection for a laceration of the finger, filed 
many years after service, was denied by the RO in November 
1975.  The essential basis for that denial was that, while 
finger lacerations were shown to have been incurred in 
service, no chronic disability residual to those lacerations 
was demonstrated at any time during or after active military 
service.  The veteran was notified of this decision and did 
not appeal and it became final.

The evidence on file at the time of this November 1975 
decision included the service medical records which revealed 
lacerated or cut fingers on several occasions.  On each 
occasion, the wound was cleaned and dressed and the veteran 
was returned to duty.  Specifically, in September 1956, the 
veteran was noted to have a laceration of the fifth digit of 
the right hand which was dressed and the veteran was returned 
to duty.  The service medical records do not reveal that the 
veteran sought or required treatment for this injury at any 
time during the remainder of service and the medical 
examination for separation in May 1957 documented that the 
upper extremities were normal and no disability attributable 
to a fifth little finger laceration was identified.  

Also on file at the time of the November 1975 RO decision 
were VA treatment records from 1970 and records associated 
with the veteran's post-service low back injury which 
contained no complaint, finding, treatment, or diagnosis for 
a laceration of the right little finger.  

The evidence received and submitted since the time of the 
RO's November 1975 decision denying service connection for 
residuals of a lacerated finger includes a considerable 
amount of clinical evidence as described in the preceding 
section.  However, in addition, there are records from 
February 1984, some 26 years after service, noting that the 
veteran had injured his right hand including the thumb, index 
and middle fingers.  The assessment was superficial burns.  
In February 1990, the veteran was seen for what appeared to 
be an infected ganglion cyst on the fifth metacarpophalangeal 
joint of the right hand.  This lesion was painful.  Two weeks 
later, this mass was surgically removed under local 
anesthetic.  Later, the sutures were removed.  

In August 1997, the veteran was provided a VA examination.  
He reported having the finger cut by a fellow service member 
during service.  He said it was treated and "he does not 
have any problem with that currently."  It was also reported 
that the little finger had been broken in 1976, well after 
discharge from the Navy.  Upon examination, the finger joint 
movements were normal, there was no deformity, and there was 
full range of motion.  There was no discoloration, pain, 
tenderness, rash or erythema.  There was only a tiny scar of 
less than 1 inch in length.  However, the right hand was 
entirely normal.  Other than the scar, there was no 
identifiable limitation of function or pain or tenderness or 
inflammation.  

While a considerable amount of evidence has been submitted or 
collected since the time of the earlier November 1975 RO 
decision, and while all of this evidence is new in the sense 
that it was not previously on file for consideration, none of 
this evidence is material to the veteran's service connection 
claim for the residuals of a lacerated right little finger.  
That claim was initially denied because, although such 
laceration was clearly documented in the service medical 
records, no identifiable disability residual to this 
laceration was noted during or after service.  

None of the evidence submitted or received since the time of 
the earlier November 1975 denial of that claim is relevant or 
material in that none of this evidence reveals any form of 
disability attributable to the right little finger laceration 
during service.  These records do reveal additional, post-
service injuries to the fingers of both hands.  However, the 
VA examination performed in August 1997, 40 years after the 
veteran was separated from service, clearly found no 
disability residual to this laceration.  A small nontender, 
nonadherent scar is not sufficient to warrant an award of 
service connection for disability.  The little finger and 
indeed the right hand itself was found to be entirely normal 
without limited range of motion, deformity, swelling, or 
other identifiable chronic disability.  In the absence of 
evidence of chronic disability attributable to this 
laceration during service, the evidence submitted and 
received since the time of the earlier November 1975 denial 
is not new and material and the claim is not reopened.  



ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for the residuals of a 
laceration of the head, the appeal is denied.  

New and material evidence having not been submitted to reopen 
a claim for service connection for the residuals of a 
laceration of the right little finger, the appeal is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

